Citation Nr: 0209253	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  97-32 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the left clavicle.  

2.  Entitlement to an increased (compensable) rating for a 
colostomy.  

(The issues of entitlement to service connection for a kidney 
condition, an increased rating for residuals of a fracture of 
the transverse process, L1, 2, 3, healed with symptomatic 
residuals, currently evaluated as 30 percent disabling, 
increased (compensable) ratings for residuals of a fracture 
of the pelvis and residuals of a fracture of the right femur 
and a total rating based on individual unemployability will 
be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

While the veteran's May 2000 VA Form 9 shows that he 
requested a hearing at the Board, he indicated his preference 
for an RO hearing on a questionnaire returned to the Board in 
June 2000.  That hearing was conducted in August 2000.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a kidney condition, 
an increased rating for residuals of a fracture of the 
transverse process, L1, 2, 3, healed with symptomatic 
residuals, currently evaluated as 30 percent disabling, 
increased (compensable) ratings for residuals of a fracture 
of the pelvis and residuals of a fracture of the right femur, 
and entitlement to a total rating based on individual 
unemployability, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Residuals of a fracture of the left clavicle include pain 
and limitation of arm motion to about the shoulder level; 
motion is not limited to midway between the side and 
shoulder.  

2.  Residuals of a colostomy are not shown to be productive 
of a moderate reduction of lumen or moderate constant 
leakage.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, and no more, 
for a fracture of the left clavicle have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201, 5203, Plate I (2001). 

2.  The criteria for an increased (compensable) rating for 
residuals of a colostomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7333 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a fracture of the left clavicle

By an April 1976 rating decision, service connection was 
established for a fracture, left clavicle.  A noncompensable 
rating was assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The veteran underwent VA examination in June 1977.  At that 
time, some evidence of malunion was indicated on the report 
of the examination.  The examiner noted that there was a 
palpable and visible irregularity of the outer third of the 
clavicle where it had been fractured.  The relevant diagnosis 
was residuals of a fracture, left clavicle, healed and 
symptomatic.  

On VA examination in January 1999, the veteran complained of 
pain in the left clavicle area and further noted that "it 
moves."  Physical examination revealed a thickened bony mass 
in the mid-portion of the left clavicle.  X-ray examination 
conducted in January 1999 showed an old, healed fracture at 
the mid-portion of the clavicle.  There were no other 
significant abnormalities. 

The veteran was also afforded a VA examination in April 2000.  
Physical examination of the left clavicle revealed tenderness 
over the acromio-clavicular joint.  There was no evidence of 
deformity.  Range of motion of the left shoulder was 0-80 
degrees of flexion, passive range of motion was 0-130 of 
flexion, 0-30 degrees of extension, passive range of motion 
was 0-60 degrees of extension, 0-70 degrees of abduction, 
passive range of motion was 0-105 degrees of abduction and 0-
65 degrees of internal rotation.  The examiner noted that the 
veteran exhibited pain behavior and that he had a passive 
range of motion of greater than the recorded values, but he 
would not permit further movement.  See 38 C.F.R.  4.71, 
Plate I.  

On the occasion of a hearing on appeal before a VA hearing 
officer at the RO in August 2000, the veteran testified that 
when he sleeps on his left side, his left shoulder would 
move.  He also noted that he experiences pain related to 
weather changes.  The veteran further noted that he was 
unable to lift over 10 pounds due to pain in his left 
shoulder. 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1, 4.2.  

Impairment of the clavicle, characterized by malunion is 
rated on impairment of function of the contiguous joint.  
Where there is nonunion a minimum rating of 10 percent is 
assigned if there is no loose movement.  If loose movement is 
present, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  

Limitation of arm motion is afforded a minimum schedular 
rating of 20 percent for motion limited to the shoulder 
level.  Where arm motion is limited to midway between the 
side and shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeal (Court") held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court noted that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Based on recent findings, the veteran is determined to be 
entitled to a minimum schedular rating of 20 percent for his 
residuals of a fracture of the left clavicle.  He has 
demonstrated an active range of motion to about shoulder 
level.  He has not shown shoulder motion limited to midway 
between the side and shoulder level.  Although he has been 
shown to have passive range of motion to a greater extent, 
the April 2000 examination report indicates that the 
veteran's complaints of pain prevented further motion.  The 
veteran complained of pain with left shoulder movement that 
apparently limited his motion in the left arm to about 
shoulder level.  Thus, the veteran has demonstrated 
functional loss due to pain equivalent to no more than 20 
percent.  

Colostomy

By an April 1976 rating decision, service connection was 
established for a colonostomy, temporary, postoperative 
sigmoid colon.  A noncompensable rating was assigned under 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7333 
that pertains to stricture of the rectum and anus requiring a 
colostomy. 

At the time of the April 2000 VA examination, the veteran 
reported that he was taking stool softeners to have bowel 
movements secondary to strictures from the reuniting of his 
colon secondary to his colostomy.  He stated that this was 
not a disability that did not allow him to work.  Rectal 
examination revealed tenderness with some internal 
hemorrhoids.  There was no evidence of bleeding.  In this 
regard, the examining physician noted that there was no 
justification that the symptomatology related to the 
veteran's service-connected gastrointestinal disability 
should render him unemployable.

As previously noted, the veteran provided testimony at the RO 
before a VA hearing officer in August 2000.  In reference to 
his service-connected residuals of a colotomy, the veteran 
testified that he experiences recurring cramps and chronic 
constipation.  He stated that he was taking Metamucil on a 
regular basis for symptomatology related to this disability.  

The clinical records do not reflect complaints of moderated 
reduction of lumen or moderate constant leakage.  In every 
instance, as in this case, where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  In view of the foregoing, the 
preponderance of the evidence is against an increased 
(compensable) rating for a colostomy.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalization and his outpatient 
treatment is not shown to unduly disrupt his daily 
activities.  Although the veteran's contention concerning his 
extent of disablement has been considered, he is advised that 
the evidence does not show that his disability is productive 
of marked interference with his ability to work.  In view of 
the foregoing, there is no basis for considering higher 
initial ratings on extraschedular grounds.  

Veterans Claims Assistance Act (VCAA)

During the pendency of the veteran's appeal, the VCAA was 
enacted, as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claims before the 
Board.  Accordingly, the Board must assess whether the 
development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.  In addition, on August 29, 2001, the Agency 
promulgated regulations to implement the statutory 
provisions.  66 Fed. Reg. 45260 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  

After a review of the claims folder in the context of new law 
and regulations, the Board finds that VA has made reasonable 
efforts to help the claimant obtain evidence necessary to 
substantiate the claims addressed in this decision.  In 

particular, the Board notes that VA has obtained records in 
the custody of VA.  These reports were obtained and 
associated with the veteran's claims folder.  In addition, 
the veteran has been afforded current examinations.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
him with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  In addition, the February 2001 letter 
notified the veteran of the VCAA, the issues on appeal, the 
types of evidence needed to support the claims and the 
evidence already requested by VA.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, the veteran was 
provided the opportunity to present testimony at an August 
2000 RO hearing.  By a September 2001 letter, the veteran was 
informed of an additional 90-day period to submit additional 
evidence.  No additional information was received from the 
veteran.  In view of the above, the Board finds that the 
notification and duty-to-assist provisions mandated by the 

VCAA of 2000 have been satisfied in this case.  
38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 (West 1999 & 
Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001). 


ORDER

An increased evaluation of 20 percent for residuals of a 
fracture of the left clavicle is granted, subject to the 
controlling criteria applicable to the payment of monetary 
awards.  

An increased (compensable) rating for a colostomy is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

